Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 lacks a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9,12, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “a passivating layer” should be the passivating layer to properly refer back to the feature in claim 1.
Regarding claim 8, it states “the silver alloy present in one or more of the layer of the metal or of the metal alloy superficially applied”, however, claim 1 states the silver alloy is a part of the “optically active reflection-boosting multilayer system”, not in the “superficially applied” layer.
Regarding claim 12, “the first side” in “the first side of the optical multilayer system” lacks antecedent basis.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,7, 9,11,12,16,18, 19, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (PG Pub 2011/078324 A1), Kamiyama et al (PG Pub 2020/0013924 A1), and Templin et al (PG Pub 2018/0239067 A1).
Regarding claim 1, Nam teaches reflective composite material with a carrier consisting of aluminum (10, fig. 22, paragraph [0041]) with, located on a first side of the carrier, an interlayer (20/30) made of anodically oxidized aluminum oxide (paragraphs [0043][0044]) and with, applied on the interlayer, an optically active reflection-boosting layer (280/55, fig. 21, paragraphs [0058][0134]), wherein the thickness of the interlayer consisting of the anodically oxidized aluminum oxide is in the range of 5 nm to 200 nm (0.2 µm, paragraph [0043], which is 200 nm).
Nam does not teach the carrier having a thickness in the range of 0.1 mm to 1.5 mm.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the carrier to have a thickness in the range of 0.1 mm to 1.5 mm, by optimization according to its intended use, such as making the carrier thicker when more massive devices were to be formed upon it.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Nam does not explicitly teach the interlayer made having an average surface roughness Ra of less than 0.05 m.
Nam teaches to make the interlayer without voids to increase thermal conduction (paragraph [0041]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the interlayer to have an average surface roughness Ra of less than 0.05 m, for the benefit of increasing thermal conduction.
Nam does not teach the optically active reflection-boosting layer to be multilayer.
In the same field of endeavor, Kamiyama teaches to make an optically active reflection-boosting layer a multilayer system (layers 4 and 9, fig. 4), for the benefit of achieving high reflection (as high as 100%, see Table 4).  Kamiyama further teaches a reflective layer (9, fig. 4) of the optically active reflection-boosting multilayer system is a silver alloy (AgPdCu, paragraph [0045]) layer that comprises, as alloy element(s), one or more of rare earth elements, palladium, platinum, gold, copper, indium, titanium, tin, and molybdenum, for the benefit of achieving high reflection (as high as 100%, see Table 4).    
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the optically active reflection-boosting layer to be a multilayer system, and to make a reflective layer in the optically active reflection-boosting multilayer system a silver alloy layer that comprises, as alloy element(s), one or more of rare earth elements, palladium, platinum, gold, copper, indium, titanium, tin, and molybdenum, for the benefit of achieving high reflection.
Nam does not teach a layer of a metal or of a metal alloy has been applied superficially on a second side of the carrier.
In the same field of endeavor, Templin teaches a layer of a metal or of a metal alloy (TiN 12, paragraph [0084]) has been applied superficially on a second side of the carrier (1), for the benefit of achieving decorating effect (paragraph [0084]).
It is well known that the electrical resistivity of TiN at 25⁰C of the said metal or metal alloy is less than 1.2 x 10-1 Ω mm2/m, thus, meeting the claimed feature of “at most 1.2 x 10-1 Ω mm2/m”.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to superficially apply a layer of a metal or of a metal alloy on a second side of the carrier that is opposite to the optically active reflection-boosting multilayer system, for the benefit of achieving decorating effect.
Templin does not teach the thickness of the layer of a metal or of a metal alloy.  It would have been obvious to the skilled in the art before the effective filing date of the invention to make the carrier to have a thickness of in the range of 10 nm to 5.0 µm by optimizing the amount of coloration the layer provided according to the intended use of the claimed device.  “[W]here the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Nam in view of Templin teaches “wherein one or more of the layer of metal or of metal alloy superficially applied, a passivating layer” (20/30 in fig. 22 of Nam) “located thereon”.
 Regarding claim 2, it is well known that TiN layers have the electrical resistivity at 25⁰C of at most 2.7 x 10-2 Ω mm2/m.  
Regarding claim 3, Nam teaches the composite material according to Claim 1, wherein the thickness of the interlayer consisting of aluminum oxide is in the range of 10 to 100 nm.  
Regarding claim 7, Nam does not teach the passivating layer to have a thickness in the range of 10 nm to 500 nm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the passivating layer according to its intended use, such as how much voltage/current it was intended to be insulating against.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 9, Nam teaches the composite material according to Claim 7, wherein one (61 by sputtering, paragraph [0093], fig. 22) or more of the layers arranged above the interlayer, the layer of a metal or of a metal alloy superficially applied, and the passivating layer, are sputter layers, CVD layers or PECVD layers, or layers produced by evaporation.  
Regarding claim 11, Nam does not teach the composite material according to Claim 1, wherein the thickness of the carrier is 0.1 to 1.5 mm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the carrier to have a thickness of 0.1 to 1.5 mm, by optimization according to its intended use, such as making the carrier thicker when more massive devices were to be formed upon it.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Kamiyama teaches a total light reflectance on the first side of the optical multilayer system is above 97% (100 %, Table 4). 
Regarding claim 16, Nam teaches a light-emitting device comprising a composite material according to Claim 1, which forms a lead frame (70, fig. 22, since it electrically interconnect device 100 to external elements, such as a power supply) for an electronic component (100), where the electronic component lies on and is secured to the upper side on the lead frame and is electrically contacted to the lead frame by means of a separate wire (110), and where a composite comprising the electronic component and the lead frame is cohesively bonded on the underside in an electrically conductive manner to a printed circuit board (270).  
Regarding claim 18, Nam teaches the light-emitting device according to Claim 16, wherein the electronic component is a light-emitting diode (100, fig. 22, paragraph [0026]) configured as chip.  
Regarding claim 19, it is well known that the electrical resistivity of TiN at 25⁰C of is at most 1.8 x 10-2 Ω mm2/m.  
Regarding claim 23, Nam teaches the composite material according to Claim 7, wherein the thickness of the passivating layer is in the range of 50 nm to 250 nm (0.2µm, paragraph [0043], which is 200 nm).  
Regarding claim 24, Nam teaches the composite material according to Claim 7, wherein the passivating layer (Ni on 61, fig. 22, paragraph [0094]) consists of Ag, Ni, Pd, Au, or a combination thereof.  The Ni layer reads on claim 24 and would have been formed on the layer of a metal or of a metal alloy, although the Ni would have been on top of the carrier while the metal layer on the bottom of the carrier.
Nam does not teach the thickness of the Ni layer.  Nam teaches the Ni layer is to stop Cu growth (paragraph [0094]).  It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the passivating layer, to 100-500 nm (claim 7), according to the conditions in which the copper was grown.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 25, Nam does not teach the carrier having a thickness of 0.2 to 0.8 mm.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the carrier to have a thickness of 0.2 to 0.8 mm mm, by optimization according to its intended use, such as making the carrier thicker when more massive devices were to be formed upon it.  “[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Kamiyama teaches the composite material according to Claim 12, wherein the total light reflectance on the first side of the optical multilayer system is at least 98% (100%, Table 4).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (PG Pub 2011/078324 A1), Kamiyama et al (PG Pub 2020/0013924 A1), and Templin et al (PG Pub 2018/0239067 A1) as applied to claim 1 above, and further in view of Hatanaka et al (PG Pub 2012/0256224 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
Nam does not teach the purity of the aluminum of the carrier is above 99.0%.
In the same field of endeavor, Hatanaka teaches the purity of the aluminum of the carrier is above 99.0% (paragraph [0131]), for the benefit of preventing the anodized layer from breaking down or having defects (paragraphs [0131][0132][0145]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the purity of the aluminum of the carrier to be above .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (PG Pub 2011/078324 A1), Kamiyama et al (PG Pub 2020/0013924 A1), and Templin et al (PG Pub 2018/0239067 A1) as applied to claim 1 above, and further in view of Oda et al (PG Pub 2015/0349227 A1).
Regarding claim 13, the previous combination remains as applied in claim 1.
Nam does not teach the composite material further comprises a configuration as lead frame for a surface-mounted devic
In the same field of endeavor, Oda teaches a material comprises a configuration as lead frame (10, fig. 2), for the known benefit of electrically interconnecting electronic components, wherein the shape of the lead frame when viewed from above is that of an H (fig. 9) with a crossbar (51) running obliquely between tracks configured from fingers, and where the lead frame has been produced by at least one of a die-cutting process (blade 38, paragraph [0140]), a bending process, and a laser cutting process.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the composite material to further comprise a configuration as lead frame for a surface-mounted devic
Regarding claim 14, Oda teaches wherein the material further comprises a configuration as frame device (frame 10, fig. 2) in the form of a circuit board (pads 25/26, fig. 9) in strip form in which a large number of lead frames (parts 26/25/54) have been combined in fields in the form of line elements and of column elements (26/54), by way of connectors (51).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (PG Pub 2011/078324 A1), Kamiyama et al (PG Pub 2020/0013924 A1), and Templin et al (PG Pub 2018/0239067 A1) as applied to claim 1 above, and further in view of Shun et al(PG Pub 2018/0103516 A1).
Regarding claim 15, the previous combination remains as applied in claim 1.
The previous combination does not teach the composite material further comprises a configuration as a coil with width up to 1600 mm.  
In the same field of endeavor, Shun teaches a material further comprises a configuration as a coil (3, fig. 3) with width up to 1600 mm (paragraph [0075]), for the benefit of slowing signal attenuation (paragraph [0014]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the composite material to further comprise a configuration as a coil with width up to 1600 mm, for the benefit of slowing signal attenuation.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (PG Pub 2011/078324 A1), Kamiyama et al (PG Pub 2020/0013924 A1), and Templin et al (PG Pub 2018/0239067 A1) as applied to claim 1 above, and further in view of Jeon (PG Pub 2018/0076362 A1).
Regarding claim 17, the previous combination remains as applied in claim 16.
The previous combination does not teach the lead frame has been connected to the printed circuit board by way of a tin-containing solder layer.  
In the same field of endeavor, Jeon teaches electrical connections made by tin-containing solder improves bonding strength (paragraph [0214]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to connect the lead frame to the printed circuit board by way of a tin-containing solder layer, for the benefit of improving bonding strength.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4-6 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“an adhesion-promoter layer made of a transition metal, the adhesion-promoter layer being arranged between the carrier consisting of aluminum and the layer of a metal or of a metal alloy superficially applied” (claim 4);
“the layer of a metal or of a metal alloy superficially applied is a copper layer” (claim 5); nor
	“the layer of a metal or of a metal alloy superficially applied is a silver layer” (claim 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899